Citation Nr: 0513898	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA compensation benefits.  

ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The appellant had service under other than honorable 
conditions from October 2000 to November 2001.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2002 administrative decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that the character of 
the appellant's discharge under other than honorable 
conditions was a bar to VA compensation benefits.  

In January 2004, the Board remanded the case to comply with 
provisions of The Veterans Claims Assistance Act of 2000.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The appellant went on unauthorized absence on May 1, 2001 
and missed his ship's movement; he was apprehended on August 
21, 2001.  

2.  The appellant went before a summary court-martial for 
violation of Article 86, unauthorized absence of 
approximately 3 months and 20 days, and seven specifications 
of Article 87, missing ship's movements.  

3.  The appellant was separated on November 12, 2001 with an 
other than honorable discharge for commission of a serious 
offense.  


CONCLUSION OF LAW

The character of the appellant's discharge under other than 
honorable conditions is a bar to VA compensation benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the appellant in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service department records, and 
the appellant filed several lay statements with the RO.  The 
appellant's March 2003 substantive appeal requested a travel 
Board hearing, and his April 2003 lay statement changed his 
request to a regional office hearing.  In May 2003, the RO 
mailed notice of a scheduled June 2003 regional office 
hearing to the appellant at his last known address.  In June 
2003, the RO mailed notice of a scheduled August 2003 
regional office hearing to the appellant at his last known 
address.  38 C.F.R. § 19.76 (2004).  The appellant is 
presumed to have received the May 2003 and June 2003 letters 
because they were not returned in the mail.  The law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  In spite of his request for a regional 
office hearing, the appellant failed to appear at the 
scheduled June 2003 and August 2003 hearings.  He did not 
request or file a motion for a new hearing, and he did not 
explain why he failed to appear.  Therefore, the Board will 
adjudicate the case based on the current evidence of record 
as though the appellant's request for a regional office 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2004).  

The RO's January 2002, April 2002, November 2002, March 2003, 
August 2003, and August 2004 letters, the December 2002 
statement of the case, and the January 2005 supplemental 
statement of the case informed the appellant of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  When the August 2004 letters and 
February 2005 supplemental statement of the case were 
returned in the mail, the VA discovered that the appellant 
had moved without notifying the VA of his new address and 
phone number.  The VA attempted to phone the appellant and 
found that his phone had been disconnected.  The VA left 
phone messages for the appellant at relatives' residences.  
The VA searched the internet and attempted to mail the 
documents to the appellant at several possible addresses, 
including to his mother's address.  None of the attempts were 
successful, but the VA did all that it could reasonably do.  
The duty to assist is not a one-way street, and if an 
appellant wishes help, he cannot passively wait for it.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the 
appellant wanted to remain informed, he needed to inform the 
VA of his whereabouts, and he did not.  

Therefore, the VA has fulfilled its duty to assist and inform 
the appellant.  He was informed of new and applicable laws 
and regulations and of the evidence needed to substantiate 
the claim.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Whether the character of the appellant's discharge is a bar 
to VA compensation benefits

The appellant went on unauthorized absence on May 1, 2001 and 
missed his ship's movement before he was apprehended on 
August 21, 2001.  He went before a summary court-martial for 
violation of Article 86, unauthorized absence of 
approximately three months and 20 days, and seven 
specifications of Article 87, missing ship's movements.  As a 
result, he was separated on November 12, 2001 with an other 
than honorable discharge for commission of a serious offense.  

This appellant is not eligible for VA compensation because of 
the nature of his discharge from service under other than 
honorable conditions.  Compensation is not payable unless the 
period of service on which the claim is based was terminated 
by discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  He 
was separated on November 12, 2001 with an other than 
honorable discharge for commission of a serious offense.  

Because the appellant has presented no evidence of insanity 
between May 1, 2001 and November 12, 2001, he is barred from 
receiving VA compensation.  A discharge or release from 
service under one of the conditions specified in 38 C.F.R. 
§ 3.12 is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  Service medical records documented no diagnosis 
or treatment for insanity, and the appellant's psychiatric 
health was normal at his separation examination from service.  

This appellant is not eligible for VA compensation because he 
was discharged by reason of a court-martial.  Benefits are 
not payable where the former service member was discharged or 
released by reason of the sentence of a general court-
martial.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  The 
appellant went before a summary court-martial for violation 
of Article 86, unauthorized absence of approximately three 
months and 20 days, and seven specifications of Article 87, 
missing ship's movements.  As a result, he was separated on 
November 12, 2001 with an other than honorable discharge for 
commission of a serious offense.  

In addition, benefits are not payable where the former 
service member was discharged or released by reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
If a person was discharged or released by reason of the 
sentence of a general court-martial, only a finding of 
insanity (38 C.F.R. § 3.12(b)) or a decision of a board of 
correction of records established under 10 U.S.C.A. § 1552 
can establish basic eligibility to receive VA benefits.  The 
following factors will be considered in determining whether 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  (i) Length and character of service 
exclusive of the period of prolonged AWOL.  Service exclusive 
of the period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the Nation.  (ii) 
Reasons for going AWOL.  Reasons which are entitled to be 
given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  (iii) A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph the defense must go 
directly to the substantive issue of absence rather than to 
procedures, technicalities or formalities.  38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c)(6).  

Although the appellant was on unauthorized absence for less 
than 180 days before he was apprehended on August 21, 2001, 
his remaining service was not of such quality and length that 
it could be characterized as honest, faithful and meritorious 
and of benefit to the Nation.  He served on active duty from 
October 2000 through April 2001 before going on unauthorized 
absence, and he was either on unauthorized absence or in the 
brig from May 2001 to November 2001.  In other words, fifty 
percent of his time in service was spent on unauthorized 
absence or in the brig.  

In addition, the appellant's reasons for going on 
unauthorized absence were not credible.  According to a March 
2003 lay statement, the appellant was suffering from knee and 
back problems, which tore him down physically, and marital 
problems, which tore him down mentally.  Instead of waiting 
for shore duty, he went on unauthorized absence because he 
had been denied his earlier requests for shore duty.  

This appellant is not eligible for VA compensation because of 
his willful and persistent misconduct in missing several 
ship's movements.  A discharge or release because of willful 
and persistent misconduct is considered to have been issued 
under dishonorable conditions.  This includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(d)(4).  
The veteran has tried to argue that "under other than 
honorable" does not mean dishonorable, but in fact, his 
willful and persistent misconduct in missing several ship's 
movements is under dishonorable conditions.  

In conclusion, the character of the appellant's discharge 
under other than honorable conditions is a bar to VA 
compensation benefits.  38 U.S.C.A. §§ 101(2), 5303; 
38 C.F.R. § 3.12.  


ORDER

The character of the appellant's discharge is a bar to VA 
compensation benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


